              Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SPIRIT MONKEY, LLC,                                 §
          Plaintiff,                                §   Case. No. 5:20-CV-00342
v.                                                  §
                                                    §
IMAGESTUFF.COM, INC.,                               §
d/b/a SCHOOL LIFE,                                  §   DEMAND FOR JURY TRIAL
           Defendant.                               §

                            PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff, Spirit Monkey, LLC, by and through its undersigned counsel, hereby sues

Defendant, ImageStuff.com, Inc. d/b/a School Life, and in support, alleges and avers the following.

                                   NATURE OF THE LAWSUIT

         1.      This is a civil action to (i) temporarily and permanently enjoin acts of the following:

trademark infringement and false designation of origin under Section 43(a) of the Lanham Act, 15

U.S.C. §1125(a); unfair competition; trademark infringement; palming off; and dilution under the

law of the State of Texas, section 16.103 of the Texas Business & Commerce Code; cancellation

of Defendant’s trademark registration; and (ii) recover damages, lost profits, attorneys’ fees, and

costs.

         2.      Defendant has infringed, misappropriated, and diluted Plaintiff’s trademark rights

developed and used by Plaintiff. Defendant has also unfairly competed by the dilution intentional

and unauthorized use of Plaintiff’s trademarks and common law trademark rights.

                                              PARTIES

         3.      Plaintiff, Spirit Monkey, LLC (hereafter referred to as “Plaintiff” or “Spirit

Monkey”) is a limited liability company organized under the laws of the State of Texas.
            Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 2 of 32




       4.        Spirit Monkey’s principal place of business is at 20702 Stone Oak Parkway, Suite

100, San Antonio, Texas 78258.

       5.        Defendant, ImageStuff.com, Inc., d/b/a School Life (hereafter referred to as

“Defendant” or “ImageStuff”) is a corporation organized and existing under the laws of California,

with places of business at 4045 Via Pescador, Unit A, Camarillo, CA 93012 and 17021 Seven

Pines Dr, Spring, TX 77379.

       6.        Defendant has a Certificate of Authority with the Office of the Secretary of State

of Texas to do business in Texas and is doing business in Texas.

       7.        Defendant has an office and manufacturing facility at 17021 Seven Pines Dr,

Spring, TX 77379 for its business and President.

       8.        Defendant’s President and Director is James C. Stapleton and is listed with the

Office of the Secretary of State of Texas as Defendant’s registered agent for service of process at

17218 Cedar Placid Lane, Houston, TX 77068.

       9.        Defendant can be served through its registered agent, James C. Stapleton, at 17218

Cedar Placid Lane, Houston, TX 77068.

                                 JURISDICTION AND VENUE

       10.       This matter raises federal question arising out of and under the Lanham Act, 15

U.S.C. § 1125.

       11.       This   Court   has   subject   matter     jurisdiction   pursuant   to   28   U.S.C.

§§ 1331 and 1338(a), 15 U.S.C. § 1121, Chapter 85 of the Judiciary and Judicial Procedure Code,

and has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a) for any other

state-law claim asserted herein arising from the same transactions or occurrences and implicating

the same questions of fact and related questions of law.



                                                 2
           Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 3 of 32




       12.        The amount in controversy in this action exceeds the sum or value of $75,000,

exclusive of interest and costs and is between citizens of different states. Accordingly, this Court

has jurisdiction pursuant also to 28 U.S.C. § 1332.

       13.        Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c), (d) and/or

1400(b).

       14.        Mr. James Clay Stapleton is the Chief Executive Officer of Defendant.

       15.        Mr. James Clay Stapleton resides at 17218 Cedar Placid Lane, Houston, TX 77068.

       16.        Defendant has a regular and established place of business at 17021 Seven Pines Dr,

Spring, TX 77379.

       17.        Defendant is subject to this Court’s general and specific personal jurisdiction.

       18.        Defendant has purposefully availed itself of the privileges of conducting business

in the State of Texas and in this District, thereby creating sufficient minimum contacts within the

State of Texas and this District.

       19.        Defendant conducts business in this District, the claims alleged in this Complaint

arise in this District, and the acts of infringement, dilution, and unfair competition have taken place

and are continuing to take place in this District.

       20.        Defendant also conducts business through its website, which is interactive and has

an   online      store   listing   over   72   infringing   items   at   its   web   site   located   at

https://www.schoollife.com/catalogsearch/result/?q=Brag+sticks. See Exhibit B.

       21.        ImageStuff actively and regularly conducts business in the State of Texas and the

Western District of Texas through its business division called School Life and two interactive

online stores.




                                                     3
           Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 4 of 32




        22.         Defendant has a regular and established place of business and manufacturing

facility at 17021 Seven Pines Drive, Spring, Texas 77379.

        23.         Defendant regularly markets and sells infringing products in the state of Texas and

in this District.

        24.         Defendant regularly exhibits, markets, and sells infringing products at trade shows

in Texas, including at the TEPSA, Texas Elementary Principals and Supervisors Association, trade

show held in Austin, Texas.

        25.         Defendant markets and sells BRAG STICKS tags in San Antonio, Texas; Austin,

Texas; Dallas, Texas; Houston, Texas; and many other cities and counties in Texas.

        26.         Defendant actively markets, sells and offers to sell products and services

throughout the United States, including the Western District of Texas.

        27.         Defendant introduces products and services into the stream of commerce that

incorporate infringing trademarks knowing that they would be sold in this judicial district and

elsewhere in the United States.

        28.         Defendant states on its website http://www.imagestuff.com/about-imagestuff/ that

it has locations in “Camarillo, California” and “Houston, Texas.”

        29.         Defendant regularly and actively conducts business in the state of Texas and

qualified with the Texas Secretary of State to do business in Texas.

        30.         Defendant actively and regularly solicits and conducts business and has sold

substantial infringing products in the state of Texas and the Western District of Texas and has

designated or maintained a Texas resident agent for service of process.




                                                     4
            Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 5 of 32




       31.     Therefore, Defendant may be served with process by delivering a copy of the

complaint to the Defendant’s registered agent for service of process, Mr. James Clay Stapleton at

17218 Cedar Placid Lane, Houston, TX 77068.

                                     FACTUAL ALLEGATIONS

       A.      SPIRIT MONKEY AND ITS INTELLECTUAL PROPERTY

       32.     Spirit Monkey was founded in 2011 by Lisa deBonoPaula, a mother of two

daughters and two sons.

       33.     Spirit Monkey conducts its business in accordance with Christian values and strive

to maintain a friendly, fair, and creative work environment that encourages ingenuity, diligence,

dignity, and respect of everyone.

       34.     Spirit Monkey designs, creates, and sells several products that fulfill its mission.

       35.     Mrs. deBonoPaula created Spirit Monkey and its products to provide improved

ways to enrich the educational experience for young people by recognizing and rewarding student

participation, good behavior, personal and academic achievements, volunteer efforts, and other

commendable growth the teachers and/or administrators may wish to incentivize in the student

body or organization.

       36.     Spirit Monkey is dedicated to enriching the academic experience of school children

by providing high-quality products that reward their achievements and promote participation in

the learning environment.

       37.     One such product is SPIRIT STICKS® patches or tags, which are small, generally

rectangular patches or tags that students can earn, collect, and display on a Spirit Ring™, lanyard,

or key ring.




                                                 5
            Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 6 of 32




       38.      SPIRIT STICKS® tags patches or tags promote school spirit and encourage both

extrinsic and intrinsic motivation for students to perform at their best by providing meaningful

rewards that have lasting value throughout and beyond the school year.

       39.     In the years since their creation, SPIRIT STICKS® patches or tags have received

enormous praise from students, parents, teachers, school administrators throughout Texas, and

have enjoyed significant commercial success in Texas and other states.

       40.     SPIRIT STICKS® patches or tags have achieved a huge financial success in Texas,

and other states, which is attributable to their unique patented design, structure, and features.

       41.     SPIRIT STICKS® patches or tags have become famous throughout the state of

Texas or at least throughout the San Antonio, Houston, Dallas, and Austin metropolitan areas.

       42.     Spirit Monkey has protected its business by federally registering its trademarks.

       43.     Spirit Monkey has registered the mark SPIRIT STICKS® on the Principal Register

of the United States Patent and Trademark Office, registration No. 4,326,600, registered April 30,

2013. See Exhibit A.

       44.     This registration is valid and subsisting and incontestable.

       45.     Spirit Monkey owns the federally registered trademark SPIRIT STICKS®.

       46.     A true and correct copy of the federal trademark registration for SPIRIT STICKS®

is annexed hereto as Exhibit A.

       47.     The distinctive elements of Spirit Monkey’s SPIRIT STICKS® marks were copied

by Defendant, so that one could substitute Defendant’s product for Spirit Monkey’s product

without the recipient knowing they had been palmed off and they had been deceived.

       B.      DEFENDANT’S INFRINGING AND ILLEGAL ACTIONS

       48.     ImageStuff incorporated in California on February 20, 2004.



                                                  6
          Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 7 of 32




       49.     The Chief Executive Officer of Defendant is James C. Stapleton, 17218 Cedar

Placid Lane, Houston, TX 77068.

       50.     Defendant applied for and received a currently valid Certificate of Authority from

the Secretary of State of Texas to transact business in Texas.

       51.     Defendant’s registered agent for service of process is James C. Stapleton, 17218

Cedar Placid Lane, Houston, TX 77068.

       52.     Defendant has a regular and established place of business at 17021 Seven Pines Dr,

Spring, TX 77379.

       53.     Defendant offers patches or tags directly competitive with, Spirit Monkey’s SPIRIT

STICKS® patches or tags.

       54.     Defendants claim to have been in business for over 20 years with locations in

Camarillo, California; Portland, Oregon; and Houston, Texas.

       55.     Defendant makes and sells a knock-off patches or tags sold under the name BRAG

STICKS (herein referred to as “patch or tag” products or goods).

       56.     Defendant’s patches or tags are offered for sale on the following websites:

https://www.schoollife.com/school-products/brag-sticks.html                                     and

https://www.imagestuff.com/custom-spirit-brag-sticks-school.html.

       57.     A true and correct copy of screenshots of https://www.schoollife.com/school-

products/brag-sticks.html and https://www.imagestuff.com/custom-spirit-brag-sticks-school.html

are annexed hereto as Exhibits B and C, respectively.

       58.     In 2017, Plaintiff filed suit against Defendant for selling duplicates of Plaintiff’s

SPIRIT STICKS® patches or tags, trade dress and trademark infringement.




                                                 7
          Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 8 of 32




        59.    The suit resulted in a final judgment, a true and correct copy of which is annexed

hereto as Exhibit D.

        60.    The final judgment provided that Defendant could no longer sell its patches or tags

that infringed Plaintiff’s United States Patent No. 9,196,174 and United States trademark

registration No. 4,326,600 for SPIRIT STICKS® and the trade dress of Plaintiff’s SPIRIT

STICKS® patches or tags.

        61.    Plaintiff’s original SPIRIT STICKS® patches or tags were high quality patches or

tags.

        62.    In 2019, Defendant came out with another product to directly compete with

Plaintiff’s SPIRIT STICKS® patches or tags.

        63.    Defendant named its new product BRAG STICKS because of its similarity to

Plaintiff’s SPIRIT STICKS® mark.

        64.    Defendant’s new BRAG STICKS product is a competitive substitute for Plaintiff’s

patches or tags, except they are manufactured from much less expensive molded rubber.

        65.    Defendant’s new rubber patches were allegedly first marketed July 1, 2019 under

the name BRAG STICKS.

        66.    Defendant’s use of BRAG STICKS on its patches is a reproduction, counterfeit,

copy, or colorable imitation of Plaintiff’s registered SPIRIT STICKS® mark in connection with

the sale, offering for sale, distribution, or advertising of goods or services on or in connection with

which such use is likely to cause confusion, or to cause mistake, or to deceive.

        67.    Defendant did not offer its patch or tag product for sale until long after Spirit

Monkey’s SPIRIT STICKS® became a commercial success.




                                                  8
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 9 of 32




      68.    Several of Defendant’s patches or tags are competitive with Spirit Monkey’s

successful SPIRIT STICKS® patches or tags.

      69.    A side-by-side comparison illustrates the copying by Defendant’s BRAG STICKS

patches or tags from Spirit Monkey’s SPIRIT STICKS® patches or tags:




                                             9
Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 10 of 32




                              10
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 11 of 32




       70.     Although Defendant substantially copied Spirit Monkey’s SPIRIT STICKS®, no

trade name or trademark of Defendant’s is affixed to the patches or tags when it is given to the

recipient or end user.

       71.     The lack of a trade name or trademark of Defendant affixed to the patches or tags

when it is given to the recipient or end user causes confusion and association with Plaintiff.

       72.     By leaving off any identification this enabled the substitution of Defendant’s

products for Spirit Monkey’s SPIRIT STICKS® patches or tags without the end user knowing

about the passing off and substitution.

       73.     Defendant adopted BRAG STICKS with the intent to create consumer confusion

between its products and Spirit Monkey’s SPIRIT STICKS® patches or tags.




                                                11
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 12 of 32




       74.       On March 8, 2018, the United States District Court for the Western District of

Texas entered into a STIPILATION AND ORDER between Plaintiff and Defendant. Exhibit D.

       75.       The Order stated:

                10. Trademark Registration No. 4, 326,600 for SPIRIT STICKS is valid. School
       Life shall not use the "Spirit Stick" mark on or in connection with the advertisement and
       sale of its PatchTag products. To the extent any such reference may exist, School Life shall
       remove such reference to the "Spirit Stick" mark from its website and sales materials.

               11. Defendant shall notify any customer or purchaser requesting or ordering "Spirit
       Sticks" products that it does not sell "Spirit Sticks" products

       76.       At the time of the ORDER, Defendant had changed its trademark to “BRAG

TAGS.”

       77.       When the first suit was filed against Defendant in 2017, it was calling its products

PatchTags and Patch Tags and PATCHTAGSTM and BragTags.

       78.       Defendant was also using Spirit Sticks on its websites in connection with is Patch

Tags products.

       79.       After the ORDER was entered on March 8, 2018, Defendant had to discontinue

using SPIRIT STICKS®.

       80.       In June 2019, Defendant introduced a new product to compete directly with SPIRIT

STICKS®.

       81.       Defendant’s new product was similar to SPIRIT STICKS® but was made of three-

dimensional molded rubber.

       82.       If Defendant had chosen a new and unique trademark for Defendant’s new product,

it would have taken time and effort to market the new product.

       83.       Defendant marketed its new product under the name BRAG STICKS in June 2019.




                                                  12
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 13 of 32




       84.     Defendant obtained U.S. trademark registration No. 5,940,164 on December 17,

2019 for BRAG STICKS for ornamental novelty badges for use as scholastic awards and

incentives and for celebrating birthdays and for promoting holidays and scholastic events.

       85.     Defendant’s alleged date of first use of BRAG STICKS is July 1, 2019.

       86.     Plaintiff is the owner of the trademark SPIRIT STICKS for patches or tags.

       87.     Plaintiff’s date of first use of SPIRIT STICKS® is July 17, 2011.

       88.     Defendant had actual knowledge of Plaintiff’s prior adoption and use of SPIRIT

STICKS® before Defendant adopted and used BRAG STICKS.

       89.     Defendant’s use of BRAG STICKS constitutes dilution of Plaintiff’s SPIRIT

STICKS® mark.

       90.     Defendant’s use of BRAG STICKS will cause a likelihood of confusion with

Plaintiff’s SPIRIT STICKS® mark.

       91.     Plaintiff is the prior user of its SPIRIT STICKS® mark.

       92.     Defendant does not own or has not acquired any lawful rights in BRAG STICKS.

       93.     Defendant is not a prior good faith user of BRAG STICKS.

       94.     Defendant is not a lawful user of BRAG STICKS.

       95.     BRAG STICKS is a colorable imitation of SPIRIT STICKS®.

       96.     Defendant’s use in commerce of BRAG STICKS is likely to cause confusion, or to

cause mistake, or to deceive.

       97.     Defendant’s use in commerce of BRAG STICKS is a false designation of origin

that is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection,

or association of Defendant with Plaintiff, or as to the origin, sponsorship, or approval of

Defendant’s goods, services, or commercial activities by Plaintiff.



                                                  13
           Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 14 of 32




       98.     Defendant’s use in commerce of BRAG STICKS is an infringement of SPIRIT

STICKS®.

       99.     The common descriptive name of Plaintiff’s and Defendant’s directly competing

products is patches or tags.

       100.    SPIRIT STICKS® and STICKS is not the common descriptive name of Plaintiff’s

and Defendant’s directly competing patches or tags.

       101.    Defendant’s current web sites include coding and a database whereby anyone

searching “Spirit” or “Spirit Sticks” on the web sites will be provided the search results shown in

Exhibits A, B, C and D.

       102.    Defendant’s current web sites include coding and metatags whereby anyone

searching “Spirit Sticks” on an internet search engine will be provided the search results shown

Exhibits E and F.

       103.    True and correct copy of screenshots Defendant’s website at imagestuff.com

displaying the auto-populated suggested search terms and internal search results “SPIRIT

STICKS” are annexed hereto as Exhibit E.

       104.    True and correct screenshots of Defendant’s website at schoollife.com displaying

the auto-populated suggested search terms, internal search results for “SPIRIT STICKS”, and

“SPIRIT” products page are annexed hereto as Exhibit F.

       105.    Defendant created and designed its web pages to create further customer confusion

between its BRAG STICKS tags or patches and Spirit Monkey’s SPIRIT STICKS® tags or

patches.




                                                14
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 15 of 32




       106.    Spirit Monkey never authorized Defendant to use SPIRIT STICKS® or STICKS

for patches or tags and did not authorize Defendant to use the phrase “Spirit Stick” or “STICK” to

advertise and sell Defendant’s infringing products.

       107.    Spirit Monkey’s SPIRIT STICKS® patches or tags are famous in the marketplace

throughout the state of Texas, or at least throughout the San Antonio, Houston, Dallas, and Austin

metropolitan areas, and are well known by students because it was the first company selling its

SPIRIT STICKS® patches or tags throughout Texas and was a commercial success in Texas by

selling tens of millions of items and amassing tens of millions of dollars in revenue.

       108.    Spirit Monkey and Defendant sell their products to the same schools or school

organizations and the schools or school organizations give the products to students.

       109.    Defendant sold its BRAG STICKS patches or tags to the same market knowing that

they would reach the same recipients.

       110.    These same recipients will assume a connection between the SPIRIT STICKS®

patches or tags of Spirit Monkey and BRAG STICKS patches or tags of Defendant.

       111.    Defendant contributed to post-sale confusion or downstream confusion.

       112.    Defendant actively induced post-sale confusion or downstream confusion.

       113.    Defendant has contributed to and actively induced confusion in recipients of their

BRAG STICKS patches or tags.

       114.    Defendant’s actions have caused confusion in the minds of persons able to

influence purchasing decisions or persons whose confusion presents a significant risk to the sales,

goodwill, or reputation of Spirit Monkey’s SPIRIT STICKS® patches or tags.

       115.    Defendant’s actions have caused confusion on the part of potential consumers.




                                                15
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 16 of 32




       116.    Defendant’s actions have caused confusion of non-consumers whose confusion

could create an inference that consumers are likely to be confused.

       117.    Defendant’s actions have caused confusion of non-consumers whose confusion

could influence consumers.

       118.    Defendant advertises its patch or tag goods as follows:




                                               and

       •      3D Designs
       •      Fun New Shapes & Trendy Designs
       •      Combine stock Brag Sticks for quantity discounts!
       •      Approximate size 3.5" length x 0.6" width x 0.02" depth
       Student’s proudly display 3D Brag Sticks on their backpacks.
       Key rings and key chains sold separately, should you want an additional or different
       attachment.

                                               and



                                               16
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 17 of 32




       Brag Sticks are unique rubber sticks designed for students to earn and collect. They are
       perfect for collecting on backpacks where students proudly show off their accomplishments
       and promote school spirit. Watch student participation increase in academic, attendance
       and school fundraising opportunities with this economical reward. A fresh incentive only
       available at School Life.

                                                and




       Introducing BRAG STICKS® a new product by School Life to help improve social,
       emotional and academic outcomes for all students, including students with
       disabilities and students from underrepresented groups. BRAG STICKS® are
       flexible rubbery 3D Sticks offered exclusively at School Life. Students proudly
       display Brag Sticks on backpacks and anywhere! Mix and match designs for
       quantity discounts. Students eagerly collect and trade Brag Sticks with friends
       which promotes school spirit and spread positive awareness. This new Brag Stick
       sensation is proving successful in School Stores and for School Fund Raisers.
       PATENT PENDING.

                                                and

       We have been in business for over 20 years with locations in Camarillo, California,
       Portland, Oregon, and Houston, Texas. We are still growing, still owned by two
       sisters, Stacey Stapleton and Kim Madey, who go to work every day along with our
       family of art designers, machine operators, IT staff, administrators and office staff.
       You will find all of our family team members successful and eager to serve you,
       whether on the phone or through our website.

                  COUNT I: FEDERAL TRADEMARK INFRINGEMENT

       119.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.




                                                17
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 18 of 32




       120.    Defendant’s distribution, marketing, promotion, offering for sale, and sale of its

BRAG STICKS tag or patch goods is likely to cause confusion, mistake, or deception as to the

source, affiliation, sponsorship, or authenticity of Defendant’s goods.

       121.    Because of Defendant’s unauthorized use of the name BRAG STICKS for patches

or tags which is confusingly similar to Spirit Monkey’s federally registered SPIRIT STICKS®

mark for patches or tags and SPIRIT STICKS, the public is likely to believe that the Defendant’s

goods have been manufactured, approved by, or are affiliated with SPIRIT STICKS®.

       122.    Thus, Spirit Monkey’s ability to gain revenue through the sale of patches or tags

using the SPIRIT STICKS® mark is limited.

       123.    Defendant’s unauthorized use of facsimiles of the SPIRIT STICKS® mark for

patches or tags falsely represents Defendant’s patches or tags as emanating from or being

authorized by Spirit Monkey and places beyond Spirit Monkey’s control the quality of products

associated with the SPIRIT STICKS® mark.

       124.    Defendant’s infringement of the SPIRIT STICKS® mark is willfully intended to

reap the benefit of the goodwill of Spirit Monkey, and violates Section 32(1) of the Lanham Act,

15 U.S.C. § 1114(1).

       125.    Because of Defendant’s wrongful conduct, Spirit Monkey has suffered and will

continue to suffer substantial damages.

       126.    Under 15 U.S.C. § 1117(a), Spirit Monkey is entitled to recover damages, which

includes all profits Defendant has made as a result of their wrongful conduct.

       127.    In addition, because Defendant’s infringement of Spirit Monkey’s SPIRIT

STICKS® trademark is willful, the award of actual damages and profits should be trebled pursuant

to 15 U.S.C. § 1117(b).



                                                18
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 19 of 32




       128.    Spirit Monkey is also entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).

Spirit Monkey has no adequate remedy at law for Defendant’s wrongful conduct because, among

other things, Defendant’s direct infringement, contributory infringement, and inducing

infringement constitutes harm to Spirit Monkey and its SPIRIT STICKS® mark such that Spirit

Monkey could not be made whole by any monetary award; if Defendant’s wrongful conduct is

allowed to continue, the public is likely to become further confused, mistaken, or deceived as to

the source, origin, or authenticity of the infringing materials; and Defendant’s wrongful conduct,

and the resulting damage to Spirit Monkey, is continuing.

       129.    Spirit Monkey is also entitled to recover its attorneys’ fees and costs of suit pursuant

to 15 U.S.C. § 1117.

        COUNT II: FEDERAL FALSE DESIGNATION OF ORIGIN OR SOURCE

       130.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

       131.    Spirit Monkey’s SPIRIT STICKS® mark is distinctive and indicates to consumers

that its patches or tags and its services originate from a single source.

       132.    Spirit Monkey’s SPIRIT STICKS® mark on its products and services symbolizes

the substantial goodwill of Spirit Monkey resulting in significant sales of its high-quality patches

or tags and services.

       133.    Defendant’s false designations of origin or source are likely to cause confusion, to

cause mistake, or to deceive as to the origin or source of Defendant’s goods or services.

       134.    Defendant’s use in commerce of false designations of origin or source is likely to

cause consumers to believe that Defendant’s and Spirit Monkey’s SPIRIT STICKS® goods or

services come from the same origin or source, or that Spirit Monkey sponsors or approves the



                                                  19
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 20 of 32




goods or services of Defendant, or that Defendant and Spirit Monkey are somehow affiliated,

connected, or associated with one another when in fact they are not.

       135.      Defendant’s use in commerce of false designations of origin or source is injuring

the goodwill of SPIRIT STICKS®.

       136.      The actions of Defendant constitute a violation of the federal Lanham Act, 15

U.S.C. § 1125.

       137.      At no time has Spirit Monkey authorized Defendant to create, distribute, sell, offer

for sale, use, or otherwise put into commerce Defendant’s BRAG STICKS tag or patch goods.

       138.      Defendant is knowingly and intentionally misrepresenting and falsely designating

to the public the affiliation, connection, association, origin, source, endorsement, sponsorship, and

approval of Defendant’s BRAG STICKS tag or patch goods to create a likelihood of confusion by

the public as to the affiliation, connection, association, origin, source endorsement, sponsorship,

and approval of Defendant’s products.

       139.      Pursuant to 15 U.S.C. § 1116, Spirit Monkey is entitled to preliminary and

permanent injunctive relief to prevent Defendant’s continuing use of false designations of origin

or source.

       140.      Defendant’s false designations of origin or source is irreparably injuring Spirit

Monkey’s goodwill and eroding Spirit Monkey’s share of market, and unless enjoined by this

Court, will continue to do so.

       141.      Pursuant to 15 U.S.C. § 1117, Spirit Monkey is entitled to damages for Defendant’s

violations, an accounting of profits made by Defendant on sales of its goods or services, and

recovery of Spirit Monkey’s costs of this action.




                                                  20
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 21 of 32




       142.    Defendant has willfully and wantonly used false designations of origin or source,

and its actions have been calculated to confuse, mislead, or deceive consumers, and to injure the

goodwill of Spirit Monkey.

       143.    The intentional engaging in false designation of origin or source by Defendant

makes this an exceptional case entitling Spirit Monkey to an award of three times its actual

damages and recovery of its reasonable attorneys’ fees.

                      COUNT III: FEDERAL FALSE ADVERTISING

       144.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

       145.     Defendant’s websites and statements made by Defendants or Defendant’s

representatives contain literally and/or impliedly false and misleading information in direct

violation of 15 U.S.C. § 1125(a).

       146.    Pursuant to 15 U.S.C. §1117, Plaintiff is entitled to damages for Defendant’s

Lanham Act violations, an accounting of profits made by Defendant or revenues of Defendant, as

well as recovery of costs and reasonable attorneys’ fees incurred in this action.

       147.    Defendant’s acts are willful, wanton, and calculated to deceive, and are undertaken

in bad faith, making this an exceptional case entitling Plaintiff to recover additional damages and

its reasonable attorneys’ fees pursuant to 15 U.S.C. §1117.

       148.    Unless enjoined by this Court, Defendant’s acts will irreparably injure Plaintiff’s

goodwill and erode its market share.

       149.    Pursuant to 15 U.S.C. § 1116, Plaintiff is entitled to preliminary and permanent

injunctive relief to Defendant’s continuing acts.




                                                21
          Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 22 of 32




         150.   Defendant has willfully and wantonly used false representations in connection with

its products, and its actions have been calculated to confuse, mislead, or deceive consumers, and

to injure the goodwill of Spirit Monkey.

         151.   The intentional engaging in false representations by Defendant makes this an

exceptional case entitling Spirit Monkey to an award of three times its actual damages and

recovery of its reasonable attorneys’ fees.

         152.   Plaintiff is also entitled to prejudgment interest on their recovery.

                    COUNT IV: COMMON LAW FALSE ADVERTISING

         153.   Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

         154.   Defendant’s acts constitute false advertising under the common law of the State of

Texas.

         155.   Defendant’s acts of false advertising entitle Plaintiff to recover their damages and

costs of this action together with an accounting of profits made by Defendant.

         156.   The acts of Defendant’s have been malicious and calculated to injure Plaintiff.

         157.   The willful, wanton, and malicious nature of Defendant’s conduct entitles Plaintiff

to an award of its reasonable attorneys’ fees and punitive damages against Defendant.

         158.   Defendant’s false advertising is irreparably injuring Plaintiff’s goodwill and is

eroding Plaintiff’s share of the market and unless enjoined by this Court will continue to do so.

         159.   Further, Plaintiff may not have an adequate legal remedy in the event money

damages cannot be properly calculated.

         160.   Under the common law of the state of Texas, Plaintiff is entitled to preliminary and

permanent injunctive relief to prevent Defendant’s continuing false advertisements.



                                                  22
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 23 of 32




       161.    Plaintiff is also entitled to prejudgment interest on its recovery.

                COUNT V: TRADEMARK DILUTION IN VIOLATION OF

                             TEX. BUS. & COMM. CODE § 16.103

       162.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

       163.    "Dilution" means dilution by blurring or dilution by tarnishment, without regard to

the presence or absence of: (A) competition between the owner of a famous mark and another

person; (B) actual or likely confusion, mistake, or deception; or (C) actual economic harm.

       164.    The owner of a mark that is famous and distinctive, inherently or through acquired

distinctiveness, in this state is entitled to enjoin another person's commercial use of a mark or trade

name that begins after the mark has become famous if use of the mark or trade name is likely to

cause the dilution of the famous mark.

       165.    A mark is considered to be famous if the mark is widely recognized by the public

throughout this state or in a geographic area in this state as a designation of source of the goods or

services of the mark's owner.

       166.    Plaintiff’s SPIRIT STICKS® mark is famous mark that is widely recognized by the

public throughout this state or in a geographic area in this state as a designation of source of the

goods or services of Plaintiff.

       167.    Based on the activities described above, Defendant has diluted and continue to

dilute the distinctiveness of the Spirit Monkey’s famous SPIRIT STICKS® trademark under

section16.103 of the Texas Business & Commerce Code.

       168.    Defendant’s acts complained of above are likely to injure Spirit Monkey’s business

reputation or to dilute the famous, distinctive quality of the SPIRIT STICKS® trademark by, at



                                                  23
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 24 of 32




the very least: (i) eroding the public’s exclusive identification of Spirit Monkey’s famous SPIRIT

STICKS® trademark, (ii) lessening the capacity of Spirit Monkey’s famous SPIRIT STICKS®

trademark to identify and distinguish Spirit Monkey’s goods and services, (iii) associating the

Spirit Monkey's SPIRIT STICKS® trademark with products and/or services of inferior quality,

and (iv) by impairing the distinctiveness of Spirit Monkey’s famous SPIRIT STICKS® trademark.

       169.    Defendant’s use of BRAG STICKS is likely to weaken or otherwise jeopardize

Spirit Monkey’s highly valuable rights in its SPIRIT STICKS® trademark.

       170.    Defendant’s use of BRAG STICKS® constitutes “dilution by blurring" and causes

an association arising from the similarity between Defendant’s BRAG STICKS and Plaintiff’s

famous SPIRIT STICKS® mark that impairs the famous SPIRIT STICKS® mark's

distinctiveness.

       171.    Defendant’s use of BRAG STICKS® constitutes “dilution by tarnishment" and

causes an association arising from the similarity between Defendant’s BRAG STICKS and

Plaintiff’s famous SPIRIT STICKS® mark that harms the famous SPIRIT STICKS® mark's

reputation.

       172.    Pursuant to Texas Business & Commerce Code section 16.103, Spirit Monkey is

entitled to bring this action to enjoin Defendant from further injuring Spirit Monkey’s business

reputation or diluting the distinctive quality of the Spirit Monkey's SPIRIT STICKS® trademark.

       173.    Spirit Monkey will be irreparably injured unless such action is enjoined by this

Court as provided by Texas law.

       174.    Defendant’s’ dilution has been willful and intentional, making this case eligible for

an award of enhanced profits and damages under Texas law, as well as an award of Spirit Monkey’s

attorneys’ fees.



                                                24
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 25 of 32




               COUNT VII - COMMON LAW TRADEMARK INFRINGEMENT

        175.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

        176.    Spirit Monkey’s use of the SPIRIT STICKS® mark predates any alleged use by

Defendant in the United States.

        177.    Defendant’s use of the BRAN STICKS mark is calculated to deceive the relevant

consuming public into accepting and purchasing Defendant’s products in the mistaken belief that

they are Spirit Monkey’s products, or that that they are sponsored by, connected with, or supplied

under the supervision of Spirit Monkey.

        178.    Such actions permit, and will continue to permit, Defendant to use and benefit from

the goodwill and reputation earned by Spirit Monkey to readily obtain customer acceptance of its

goods offered for sale, and to give Defendant’s goods a salability they would not otherwise have,

all at Spirit Monkey’s expense.

        179.    Defendant’ aforementioned acts constitute trademark infringement in violation of

the common law of the State of Texas.

        180.    As a direct and proximate result of Defendant’s above-described conduct, Spirit

Monkey has suffered and will continue to suffer damages in an amount that is not presently

ascertainable but will be established at trial.

        181.    Unless enjoined by this Court, Defendant’s above-described conduct will cause

irreparable injury, for which Spirit Monkey has no adequate remedy at law, injury to the reputation

and good will of Spirit Monkey as well as confusion and deception among consumers.

        182.    Defendant’s acts complained of herein have been and are grossly negligent,

deliberate, willful, intentional, in bad faith, malicious, with full knowledge and conscious disregard



                                                  25
          Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 26 of 32




of Spirit Monkey’s rights, were intended to cause confusion, and to trade off the good will in Spirit

Monkey’s SPIRIT STICK mark, making this an exceptional case and entitling Spirit Monkey to

enhanced damages and attorneys’ fees at least as provided under Texas Civil Practices & Remedies

Code § 41.003.

                 COUNT VII: COMMON LAW UNFAIR COMPETITION

       183.    Spirit Monkey incorporates by reference the factual allegations of the preceding

paragraphs as though fully set forth herein.

       184.    Defendant’s use of the BRAG STICKS mark is calculated to deceive the relevant

consuming public into accepting and purchasing Defendant’s products in the mistaken belief that

they are Spirit Monkey’s products, or that that they are sponsored by, connected with, or supplied

under the supervision of Spirit Monkey.

       185.    Such actions permit, and will continue to permit, Defendant to use and benefit from

the goodwill and reputation earned by Spirit Monkey to readily obtain customer acceptance of the

goods offered for sale, and to give Defendant’s goods a salability they would not otherwise have,

all at Spirit Monkey’s expense.

       186.    Defendant’s adoption and use of the BRAG STICKS mark on its goods constitutes

unfair competition, palming off, passing off, and unjust enrichment in violation of the common

law of the State of Texas.

       187.    By such use, Defendant has represented that its goods are those supplied by Spirit

Monkey.

       188.    This use creates likelihood that the public will be confused or deceived.

       189.    Defendant’ aforementioned acts constitute unfair competition in violation of the

common law of the State of Texas.



                                                 26
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 27 of 32




        190.    As a direct and proximate result of Defendant’s above-described conduct, Spirit

Monkey has suffered and will continue to suffer damages in an amount that is not presently

ascertainable but will be established at trial.

        191.    Unless enjoined by this Court, Defendant’s above-described conduct will cause

irreparable injury, for which Spirit Monkey has no adequate remedy at law, injury to the reputation

and good will of Spirit Monkey as well as confusion and deception among consumers.

        192.    Defendant’s acts complained of herein have been and are grossly negligent,

deliberate, willful, intentional, in bad faith, malicious, with full knowledge and conscious disregard

of Spirit Monkey’s rights, intended to cause confusion, and to trade off the good will in Spirit

Monkey’s SPIRIT STICK® mark, thus making this an exceptional case and entitling Spirit

Monkey to enhanced damages and attorneys’ fees, at least as provided under Texas Civil Practices

& Remedies Code section 41.003.

                        COUNT IX: COMMON LAW PALMING OFF

        193.    Spirit Monkey incorporates by reference the factual allegations in the preceding

paragraphs as if fully set forth herein.

        194.    Defendant has engaged in direct palming off and passing off, contributory palming

off and passing off, and inducing palming and passing off its goods and services as originating or

sponsored by Spirit Monkey, in violation of the common laws of the State of Texas.

        195.    Defendant’s acts of palming off and passing off entitle Spirit Monkey to recover its

damages and costs of this action, together with an accounting of profits made by Defendant.

        196.    Defendant’s palming off and passing off its goods or services as originating or

sponsored by Spirit Monkey has been malicious and calculated to injure Spirit Monkey and was

with knowledge of Spirit Monkey’s prior rights and intentional.



                                                  27
           Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 28 of 32




          197.   The willful, wanton and malicious nature of Defendant’s conduct entitles Spirit

Monkey to an award of its reasonable attorney’s fees and punitive damages.

          198.   Defendant’s palming off and passing off its goods or services as originating or

sponsored by Spirit Monkey is irreparably injuring Spirit Monkey’s goodwill and eroding Spirit

Monkey’s share of the market; and unless enjoined by this Court, Defendant will continue to do

so.

          199.   Further, Spirit Monkey may not have an adequate legal remedy in the event money

damages cannot properly be calculated.

          200.   Under the common law of the State of Texas, Spirit Monkey is entitled to

preliminary and permanent injunctive relief to prevent Defendant from continuing to palm off and

pass off its goods and services and the goods and services of Spirit Monkey.

      COUNT X: CANCELLATION OF FEDERAL TRADEMARK APPLICATION

          201.   Spirit Monkey incorporates by reference the factual allegations in the preceding

paragraphs as if fully set forth herein.

          202.   In any action involving a registered mark, the Court may determine the right to

registration, order the cancellation of registrations, in whole or in part, restore cancelled

registrations, and otherwise rectify the register with respect to the registrations of any party to the

action.

          203.   Defendant’s BRAG STICKS registration should be canceled under 15 U.S.C.

§ 1119 pursuant to the final order of the court in an action involving the registered mark.

                         NOTICE OF LITIGATION HOLD REQUIREMENT

          204.   Defendant is hereby notified that they are legally obligated to locate, preserve, and

maintain all records, notes, drawings, documents, data, communications, materials, electronic



                                                  28
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 29 of 32




recordings, audio/video/photographic recordings, and digital files, including edited and unedited

or “raw” source material, and other information and tangible things that Defendant know, or

reasonably should know, may be relevant to actual or potential claims, counterclaims, defenses,

and/or damages by any party or potential party in this lawsuit, whether created or residing in hard

copy form or in the form of electronically stored information (hereinafter collectively referred to

as “Potential Evidence”).

       205.      As used above, the phrase “electronically stored information” includes without

limitation: computer files (and file fragments), e-mail (both sent and received, whether internally

or externally), information concerning e-mail (including but not limited to logs of e-mail history

and usage, header information, and deleted but recoverable e-mails), text files (including drafts,

revisions, and active or deleted word processing documents), instant messages, audio recordings

and files, video footage and files, audio files, photographic footage and files, spreadsheets,

databases, calendars, telephone logs, contact manager information, internet usage files, and all

other information created, received, or maintained on any and all electronic and/or digital forms,

sources and media, including, without limitation, any and all hard disks, removable media,

peripheral computer or electronic storage devices, laptop computers, mobile phones, personal data

assistant devices, Blackberry devices, iPhones, Android-based smart phones, Windows-based

smart phones, video cameras and still cameras, and any and all other locations where electronic

data is stored. These sources may also include any personal electronic, digital, and storage devices

of any and all of Defendant’s agents or employees if Defendant’s electronically stored information

resides there.

       206.      Defendant is hereby further notified and forewarned that any alteration, destruction,

negligent loss, or unavailability, by act or omission, of any Potential Evidence may result in



                                                  29
         Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 30 of 32




damages or a legal presumption by the Court and/or jury that the Potential Evidence is not

favorable to Defendant’s claims and/or defenses. To avoid such a result, Defendant’s preservation

duties include, but are not limited to, the requirement that Defendant immediately notify their

agents and employees to halt and/or supervise the auto-delete functions of Defendant’s electronic

systems and refrain from deleting Potential Evidence, either manually or through a policy of

periodic deletion.

                                         JURY DEMAND

       207.    Plaintiff demands a trial by jury on all issues triable as such.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment for itself and against Defendant by this Court

as follows:

       A.      Enter an injunction prohibiting Defendant and its respective officers, directors,

agents, servants, employees, related companies, licensees, and all persons acting for, with, by,

though, and under any of them, from any and all use and direct and indirect infringement of the

Plaintiff’s Marks, and any other Plaintiff’s marks, names and/or logos, and false designations of

origin or source and Defendant’s dilution, false advertising, unfair competition and palming off or

any derivation thereof directly or indirectly, for itself, or through, on behalf of, or in conjunction

with the sale or offer of any products or services by Defendant;

       B.      Enter judgment in favor of Plaintiff for actual damages in an amount to be

determined by the Court, where such damages are trebled due to Defendant’s willful and

intentional disregard of Plaintiff’s known rights, pursuant to at least 15 U.S.C. § 1117 and Texas

Business & Commerce Code sections 16.102-16.104;




                                                 30
            Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 31 of 32




       C.       Enter judgment in favor of Plaintiff for Defendant’s profits in an amount to be

determined by the Court, where such profits are trebled due to Defendant’s acts of willful and

intentional disregard and violation of Plaintiff’s known rights, pursuant to at least 15 U.S.C.§ 1117

and Texas Business & Commerce Code sections 16.102-16.104;

       D.       Award Plaintiff all costs of the action and reasonable attorneys’ fees pursuant to the

provisions of at least 15 U.S.C. § 1117 and Texas Business & Commerce Code sections 16.102-

16.104;

       E.       Order Defendant to file with this Court and to serve upon Plaintiff, within thirty

(30) days after the entry and service on Defendant of an injunction, a report in writing and under

oath setting forth in detail the manner and form in which Defendant have complied with the

injunctions;

       F.       Allow Plaintiff recovery of all damages it has sustained because of Defendant’

activities, and that said damages be trebled;

       G.       Cancel Defendant’s federal trademark registration No. 5,940,164;

       H.       Order that an accounting be directed to determine Defendant’ profits resulting from

the activities complained of herein, and that such profits be paid over to Plaintiff, increased as the

Court finds to be just under the circumstances of the case;

       I.       Allow Plaintiff recovery of its costs of this action and prejudgment and post-

judgment interest; and

       J.       An award to Plaintiff of such further relief at law or in equity as the Court deems

appropriate, just and proper.

       DATED this 18 day of March, 2020.

                                                Respectfully submitted,


                                                  31
Case 5:20-cv-00342-JKP Document 1 Filed 03/18/20 Page 32 of 32




                            __________________________
                            Charles W. Hanor
                            Texas Bar No. 08928800
                            Hanor Law Firm, PC
                            750 Rittiman Road
                            San Antonio, TX 78209
                            (210) 829-2002 Phone
                            (210) 829-2001 Fax
                            chanor@hanor.com

                            Attorneys for Plaintiff




                              32
